EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 26, and 28 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product for a moderating tool that moderates publication of content, comprising providing a set of data contents as training data, the data contents being labelled as acceptable or unacceptable contents, the moderator tool receiving said training data, the moderator tool executing a first algorithm that identifies features that exist in the training data and extracts them, and ending up with a feature space, the moderator tool executing a second algorithm in the feature space for choosing the features to be used in a moderation model to be created and defining a weighting of data features, the choosing and defining based on the data contents labelled as acceptable contents and unacceptable contents, and training parameters of a machine learning model based on the weighted data features in order to create the moderation model, the moderator tool receiving a new data content to be moderated, the moderator tool executing the first algorithm on the new data content for identifying the data features in the new data content to be moderated in accordance with the moderation model created, and producing a moderated result for the new data content by indicating whether the new data content is acceptable or unacceptable in accordance with the moderation model created, wherein the moderator tool performs language detection.
Generally, the entire combination is allowable because the prior art of record does not reasonably disclose or teach all the limitations of a moderator tool that includes language detection.  Generally, language detection is known in the prior art for language translation, where a specific foreign language is identified prior to selecting an application that is tailored to translate that specific foreign language.  However, language detection does not appear to be common in content moderation.  
Applicants’ claims are directed to training a moderation tool that firstly identifies features in training data, and secondly selects features to be used in moderating acceptable and unacceptable contents and weighting those selected features.  Revesz et al. (U.S. Patent Publication 2015/0154289) discloses content moderation and weighting training examples, but does not clearly disclose choosing and weighting of data features in the training data.  Applicants appear to be drawing a valid distinction between training examples and data features, and weighting of data features in training data is not clearly disclosed by Revesz et al.  Instead, Revesz et al. provides weighting to training examples, and does not clearly select data features from the training examples and provide a weighting to those selected data features.  Jaiwal (U.S. Patent Publication 2012/0303558) is maintained to teach training a machine learning classifier that extracts a feature set of statistically significant features from positive and negative training examples and associating a weight to those features in order to indicate their relative importance.  Jaiwal, then, teaches whatever might be omitted by Revesz et al. as directed to choosing features to be used in a moderation model and defining a weighting of data features.  
Still, Revesz et al. and Jaiwal do not additionally disclose or teach a moderation tool that performs language detection.  The prior art of record does not reasonably teach an entire combination of a moderation tool that performs language detection.  The entire combination set forth by the independent claims, then, is unobvious when it includes this additional limitation of a moderation tool that performs language detection.
The Specification, Page 8, Lines 26 to 31, describes the invention as working for a variety of languages including languages that blend words like Finnish, and languages without spaces between words like Chinese and Japanese, where a language-independent technology can be made even more accurate by adding language-specific components when applied on one or more languages.  The Specification, Page 11, Line 29 to Page 12, Line 10, describes the invention as including a tool of language detection.
The Specification, Page 3, Lines 29 to 30, states an objective of providing more accurate moderation for a wide variety of contents, needs, and environments.       
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 31, 2022